Citation Nr: 1023985	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a notice of disagreement (NOD) was timely filed 
with respect to a June 2006 rating decision which granted a 
temporary evaluation of 100 percent for convalescence from 
left knee surgery from May 9, 2006, to July 31, 2006, and 
otherwise continued an evaluation of 10 percent for a left 
knee injury with traumatic arthritis (referred to hereinafter 
as "left knee disability").

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability prior to May 9, 2006, and after July 
31, 2006.

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for bilateral spondylolysis L5 (referred to 
hereinafter as "low back disability").


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 
1982, from September 1990 to July 1991, and from January 2003 
to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision and an 
August 2007 administrative decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The issues of entitlement to an evaluation in excess of 10 
percent disabling for a left knee disability prior to May 9, 
2006, and after July 31, 2006, and entitlement to an 
evaluation in excess of 20 percent disabling for a low back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 21, 2006, the RO issued a rating decision which 
granted a temporary evaluation of 100 percent for 
convalescence from left knee surgery from May 9, 2006, to 
July 31, 2006, and otherwise continued an evaluation of 10 
percent for a left knee disability.

2.  Notice of the June 21, 2006, rating decision was presumed 
mailed to the Veteran on or about June 27, 2006, but the 
evidence indicates that the Veteran did not receive it.

3.  Notice of the June 21, 2006, rating decision again was 
apparently mailed to the Veteran on October 4, 2006, and was 
received by him.

4.  The Veteran's NOD with the June 21, 2006, rating decision 
was received on July 17, 2007.


CONCLUSION OF LAW

The Veteran timely filed a NOD with the June 21, 2006, rating 
decision which granted a temporary evaluation of 100 percent 
for convalescence from left knee surgery from May 9, 2006, to 
July 31, 2006, and otherwise continued an evaluation of 10 
percent for a left knee disability.  38 U.S.C.A. §§ 5107, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 20.200, 
20.302(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The Board is granting the benefit sought on 
appeal in this case.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be discussed.

II.  Timeliness of NOD

Appellate review of a determination is initiated when a NOD 
is timely filed.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
The claimant or his representative has one year from the date 
the agency of original jurisdiction (AOJ), or RO, mails 
notice of the determination to file a NOD.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).

In May 2006, the Veteran filed a claim of entitlement to an 
evaluation in excess of 10 percent disabling for a left knee 
disability.  The RO issued a rating decision which granted a 
temporary evaluation of 100 percent for convalescence from 
left knee surgery from May 9, 2006, to July 31, 2006, and 
otherwise continued an evaluation of 10 percent for a left 
knee disability on June 21, 2006.  A copy of the rating 
decision and a notice letter dated June 27, 2006, were mailed 
to the Veteran's last known address of record.  VA received a 
statement from the Veteran on September 8, 2006, however, 
requesting reconsideration of other claims adjudicated by the 
RO in July 2006 and indicating that he was "still waiting to 
receive the decision for service-connected compensation for 
[his] left knee" disability.  In response, another copy of 
the rating decision and a second notice letter, dated in 
September 28, 2006, were mailed to the Veteran's last known 
address of record.  It appears that the envelope for this 
mailing was postmarked October 4, 2006.  The Veteran's NOD 
with the RO's June 21, 2006, determination was received by VA 
on July 17, 2007.  In August 2007, the RO issued an 
administrative decision via letter finding that the NOD was 
not timely filed.

Given the evidence, the Board disagrees.  A "presumption of 
regularity" exists under which it is presumed that 
government officials have discharged their official duties 
properly.  INS v. Miranda, 459 U.S. 14 (1982); United States 
v. Chemical Foundation, 272 U.S. 1 (1926).  This presumption 
has been applied "to all manner of VA processes and 
procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  
It attaches when VA mails notice of a determination to a 
Veteran at his last known address of record.  Id.; see also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Here, VA 
apparently mailed a copy of the rating decision and a notice 
letter to the Veteran's last known address on June 27, 2006.  
See 38 C.F.R. § 20.302(a) (the date of mailing of the notice 
is presumed to be the same as the date of the notice letter).  
The regularity of this mailing, including the Veteran's 
receipt of it, therefore is presumed.

This presumption may be rebutted, however, with "clear 
evidence to the effect that [VA's] regular mailing practices 
[were] not regular or that they were not followed."  Woods, 
14 Vet. App. at 220; Mindenhall, 7 Vet. App. at 274; see also 
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  One example 
of such clear evidence is evidence that notice of a 
determination was mailed to an incorrect address for the 
Veteran.  Piano v. Brown, 5 Vet. App. 25, 26-27 (1993). 
Another example of such clear evidence is evidence that 
notice of a determination mailed to a particular address was 
returned as undeliverable and that other possible and 
plausible addresses existed.  See Cross v. Brown, 9 Vet. App. 
18, 19-20 (1996).  A mere assertion by the Veteran that 
notice of a determination was not received, however, does not 
constitute such clear evidence.  See Schoolman, 12 Vet. App. 
at 309; YT v. Brown, 9 Vet. App. 195, 199 (1996); Mason v. 
Brown, 8 Vet. App. 44, 55 (1995); Butler v. Principi, 244 
F.3d. 1337, 1340 (Fed. Cir. 2001).

The Veteran has not contended, and the evidence does not 
indicate, that VA's June 2006 mailing was sent to an 
incorrect address, that it was returned as undeliverable, or 
that other possible and plausible addresses existed.  
Nevertheless, the Board finds the presumption rebutted on the 
basis of the Veteran's September 8, 2006, statement.  This 
statement expressly related that the Veteran had not 
forgotten about his claim of entitlement to an evaluation in 
excess of 10 percent disabling for a left knee disability and 
impliedly served as a reminder to the RO lest it had 
forgotten about the claim.  As such, the statement 
establishes that the Veteran was unaware that a determination 
regarding his claim already had been made.  Affording the 
Veteran the benefit of the doubt, it follows that he did not 
receive a copy of the rating decision and notice letter 
mailed to him on June 27, 2006.  The Veteran's September 8, 
2006, statement, which timely and clearly indicated he did 
not receive the June 27, 2006, mailing, constitutes 
sufficient evidence that he did not receive them, rather than 
simply being a mere assertion by him to that effect.

Turning now to consider the second copy of the rating 
decision mailed to the Veteran in late September or early 
October 2006, the mailing was mailed to the Veteran's last 
known address by VA, and the Board notes that the Veteran 
does not contest that he received them.  Therefore, his NOD 
was timely filed because it was received by VA on July 17, 
2007, well within this one year period to do so.  See 
38 C.F.R. § 20.302(a).  


ORDER

The Veteran timely filed a NOD with the June 21, 2006, rating 
decision.  To this extent, and only to this extent, the 
appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claims of entitlement to an evaluation in 
excess of 10 percent disabling for a left knee disability 
prior to May 9, 2006 and after July 31, 2006, and entitlement 
to an evaluation in excess of 20 percent disabling for a low 
back disability must be remanded for additional development.  
Such remand is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.

Left Knee Disability

When a Veteran initiates appellate review by timely filing a 
NOD with a determination of the AOJ, VA shall prepare a 
statement of the case (SOC).  38 U.S.C.A. § 7105(d)(1).  If 
no SOC is prepared, the Board shall remand the matter to the 
RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).

As discussed above, the Board finds that the Veteran timely 
filed a NOD with the June 21, 2006, RO rating decision which 
granted a temporary evaluation of 100 percent for 
convalescence from left knee surgery from May 9, 2006, to 
July 31, 2006, and otherwise continued an evaluation of 10 
percent for a left knee disability.  The RO has not issued a 
SOC.  A remand thus is necessary so that one may be prepared.

Low Back Disability

VA's duty to assist claimants in substantiating a claim for 
VA benefits includes making reasonable efforts to procure 
pertinent records, whether or not they are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  
Treatment records from the VA Medical Center (VAMC) in 
Jackson, Mississippi, dated through April 2010 have been 
associated with the claims file.  A treatment record dated in 
March 2010 ordered an X-ray of the Veteran's lumbar spine and 
indicated that magnetic resonance imaging (MRI) may be 
scheduled pending the results.  An April 2010 treatment 
record noted that an MRI of the Veteran's lumbar spine was 
completed.  However, no recent lumbar spine X-ray or MRI 
results are currently before the Board.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Requests for the 
Veteran's recent lumbar spine X-ray and MRI results from the 
Jackson, Mississippi, VAMC must be made on remand for this 
reason and because these records are potentially relevant to 
the Veteran's claim.

VA's duty to assist claimants in substantiating a claim for 
VA benefits also includes providing a contemporaneous medical 
examination when necessary to portray the current state of a 
service-connected disability.  Allday v. Brown, 7 Vet. App. 
517 (1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  The Veteran last was afforded a VA spine 
examination in December 2008.  X-rays taken at that time 
revealed mild grade one anterior listhesis of L5 on S1 
secondary to bilateral pars defects and a loss of 15 
vertebral height.  An impression of bilateral L5 
spondylolisthesis was given.  The Board notes that the 
Veteran's recent lumbar spine X-ray and MRI results may 
reveal additional aspects of, or an increase in, the severity 
of his low back disability not shown in the December 2008 X-
rays.  A contemporaneous medical examination taking these 
results, as well as any other evidence collected during the 
course of this remand, into account therefore may be required 
to determine the present nature, extent, and severity of the 
Veteran's low back disability.

The Veteran's recent lumbar spine X-ray and MRI results, 
contemporaneous VA medical examination, if conducted, and any 
additional evidence pertinent to the Veteran's claim added to 
the claims file subsequent to the issuance of the most recent 
Supplemental Statement of the Case in October 2009 should be 
considered by the RO in the first instance upon 
readjudication of the claim.  See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with a SOC regarding his 
disagreement with the June 21, 2006, RO 
rating decision which granted a 
temporary evaluation of 100 percent for 
convalescence from left knee surgery 
from May 9, 2006, to July 31, 2006, and 
otherwise continued an evaluation of 10 
percent for a left knee disability.  
The SOC must contain the information 
required by 38 U.S.C.A. § 7105(d)(1) 
and 38 C.F.R. § 19.29.  It also must 
notify the Veteran that this matter 
shall be returned to the Board if and 
only if a substantive appeal is timely 
filed.

2.  Attempt to obtain and associate 
with the claims file the Veteran's 
recent lumbar spine X-ray and MRI 
results from the VAMC in Jackson, 
Mississippi, dated in March and April 
2010, respectively.  All attempts to 
obtain the records must be documented 
in the claims file.  If no such records 
exist, the claims file shall be 
documented accordingly.

3.  Review the Veteran's claims file 
and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file, after securing any 
necessary proper authorization, any 
additional pertinent records identified 
by the Veteran during the course of 
this remand.  It also may include, if 
necessary, affording the Veteran a 
contemporaneous VA examination to 
synthesize any new evidence in 
determining the current nature, extent, 
and severity of his low back 
disability.

4.  Thereafter, readjudicate the 
Veteran's claim of entitlement to an 
evaluation in excess of 20 percent 
disabling for a low back disability.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


